The opinion of the court was delivered by
Royce, J.
It might have been sufficient for the defendant to allege that he was chosen collector on a certain day, without referring to the record as evidence of that fact. If so, the time alleged would be regarded as unimportant, and it would suffice to prove himself appointed at a different time. But as he chose to vouch the record of a particular meeting, (though, perhaps, unnecessarily) as the evidence of his appointment, the alleged time of holding that meeting became descriptive of the record to be used in support of the plea. The allegation is, that he was appointed on the third day of February, 1838, as by the record of a meeting, holden on that day, would appear. The record of another meeting, holden on the eighth day of November, 1837, could not satisfy that allegation. It could neither show an appointment on the third day of February, nor was it the evidence proffered by the plea.
Judgment of the county court reversed.